Exhibit 10.10

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

TRANSITION AND SEPARATION AGREEMENT

This Transition and Separation Agreement (the “Agreement”) is made by and
between Robert Wolfert (“Executive”) and diaDexus, Inc., a Delaware corporation
(the “Company”), effective as of eighth day following the date Executive signs
this Agreement (the “Effective Date”) with reference to the following facts:

A.    Executive’s employment with the Company will end effective upon the
Termination Date (as defined below).

B.    Executive and the Company want to end their relationship amicably and also
to establish the obligations of the parties including, without limitation, all
amounts due and owing to the Executive.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

1.    Termination Date. Executive acknowledges and agrees that his status as an
employee and officer of the Company will end effective as of October 1, 2011
(the “Termination Date”).

2.    Transition Consulting Services.

(a)     Consulting Period. During the period of time (the “Consulting Period”)
commencing on the Termination Date and ending on the Consulting Period End Date
(as defined below), Executive shall be available for a minimum of two day(s) per
week to provide services to the Company, on a non-exclusive basis, as a
consultant and shall provide such services as necessary to achieve each
performance milestone set forth on Exhibit A (each, a “Performance Milestone”)
by the date identified on Exhibit A as the deadline for such Performance
Milestone (each, a “Performance Milestone Deadline”) and such other transition
services in Executive’s areas of expertise and work experience and
responsibility as may be requested by the Chief Executive Officer or Chief
Operating Officer of the Company (collectively, the “Transition Services”).
During the Consulting Period, Executive may become an employee or consultant of
any other Company, provided, that he remains in compliance with that certain
Proprietary Information and Inventions Assignment Agreement entered into between
Executive and the Company as of October 14, 2005 (the “Confidentiality
Agreement”). For the purposes of this Section 2(a), “Consulting Period End Date”
shall mean the earlier of (i) the eight-month anniversary of the Termination
Date or (ii) the first business day after any Performance Milestone fails to be
achieved by the applicable Performance Milestone Deadline, as determined by the
Chief Executive Officer or Chief Operating Officer of the Company, in such
officer’s sole discretion.

(b)     Consulting Fees. In exchange for the performance of the Transition
Services, the Company shall pay to Executive consulting fees as an independent
contractor in the amount of $2000 per day comprised of no less than 8 hours (the
“Consulting Fees”), provided, that in no event shall Executive perform services
for more than two days in any week without out the prior written approval of the
Chief Executive Officer or Chief Operating Officer of the Company. The
Consulting Fees will be paid to Executive in semi-

 

S-1



--------------------------------------------------------------------------------

monthly installments in accordance with the Company’s standard procedures for
contracted services.

(c)    Benefits. As an independent contractor, Executive understands and agrees
that, while performing any services for the Company after the Termination Date,
Executive shall not be eligible to participate in or accrue benefits under any
Company benefit plan for which status as an employee of the Company is a
condition of such participation or accrual. To the extent that Executive were
deemed eligible to participate, as an employee, in any Company benefit plan, he
hereby waives his participation.

(d)    Stock Options. As of August 15, 2011, Executive holds vested options to
purchase 306,895 shares of Company common stock and unvested options to purchase
482,266 shares of Company common stock pursuant to the Company’s equity
incentive plans and the option agreements evidencing such grants. During the
first 6 months of the Consulting Period, Executive’s options shall continue to
vest and become exercisable in accordance with their original vesting schedules.
Upon completion of the sixth month of the Consulting Period, Executive’s options
shall cease vesting and any unvested shares as of such date shall automatically
terminate, provided, that Executive’s vested options shall remain exercisable
until the earlier of (i) the tenth month anniversary of the end of the
Consulting Period or (ii) the original expiration date of the applicable option.
If, by the date that is ten months following the end of the Consulting Period,
Executive has not exercised the options in accordance with the procedures set
forth in Executive’s option agreements, such options shall terminate and be of
no further effect. Executive acknowledges and agrees that the agreements
evidencing Executive’s options shall be deemed amended to the extent necessary
to reflect Section 2(d). Executive further acknowledges that upon the execution
of this Agreement, each unexercised “incentive stock option” within the meaning
of the Internal Revenue Code of 1986, as amended (the “Code”), shall be deemed
modified for the purposes of Section 424 of the Code, and, to the extent the
exercise price thereof is less than the fair market value of a share of Company
common stock on the date this Agreement is executed, such option shall no longer
qualify as an incentive stock option.

(e)    Independent Contractor Status. Executive and the Company acknowledge and
agree that, during the Consulting Period, Executive shall be an independent
contractor. During the Consulting Period and thereafter, Executive shall not be
an agent or employee of the Company and shall not be authorized to act on behalf
of the Company. The Company will not make deductions for taxes from any
Consulting Fees paid hereunder. Personal income and self-employment taxes for
Consulting Fees paid to Executive hereunder shall be the sole responsibility of
Executive. Executive agrees to indemnify and hold the Company and the other
entities released herein harmless for any tax claims or penalties resulting from
any failure by Executive to make required personal income and self-employment
tax payments with respect to the Consulting Fees.

(f)    Protection of Information. Executive agrees that, during the Consulting
Period and thereafter, Executive will not, except for the purposes of performing
the Transition Services, seek to obtain any confidential or proprietary
information or materials of the Company.

3.    Final Paycheck. As soon as administratively practicable on or after the
Termination Date, the Company will pay Executive all accrued but unpaid base
salary and all accrued and unused vacation earned through the Termination Date,
subject to standard payroll deductions and withholdings. Executive is entitled
to these payments regardless of whether Executive executes or revokes this
Agreement.

 

S-2



--------------------------------------------------------------------------------

4.     Separation Payments and Benefits. Without admission of any liability,
fact or claim, the Company hereby agrees, subject to the execution of this
Agreement and, on or within twenty-one days following the Termination Date, this
Agreement becoming no longer subject to revocation as provided in
Section 6(c)(iii) and Executive’s performance of his continuing obligations
pursuant to this Agreement, any offer letter or employment agreement between
Executive and the Company, the Confidentiality Agreement and any other material
agreement between Executive and the Company, to provide Executive the severance
benefits set forth below. Specifically, the Company and Executive agree as
follows:

(a)    Severance. For the period commencing on the Termination Date and ending
on the six-month anniversary of the Termination Date, Executive shall be
entitled to receive the continued payment of his base salary at the rate in
effect immediately prior to the Termination Date, subject to continuing
compliance by Executive with the terms hereof. Such payment shall be made in
substantially equal installments on a periodic basis in accordance with the
Company’s normal payroll practices and commence as soon as administratively
practicable following this Agreement becoming no longer subject to revocation
(with the first such installment to include any installments that would have
been paid had this Agreement been irrevocable as of the Termination Date).

(b)    Business Expenses. The Company shall reimburse Executive for all
outstanding expenses incurred prior to the Termination Date which are consistent
with the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses.

(c)    Healthcare Continuation Coverage. If Executive elects to receive
continued healthcare coverage pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
shall directly pay, or reimburse Executive for, the premium for Executive and
Executive’s covered dependents for COBRA coverage, such payment or reimbursement
to continue until the earlier of (i) the six-month anniversary of the
Termination Date or (ii) the date Executive and his covered dependents are
covered by similar plans of Executive’s new employer. After the Company ceases
to pay premiums pursuant to the preceding sentence, Executive may, if eligible,
elect to continue healthcare coverage at Executive’s expense in accordance with
the provisions of COBRA.

(d)    Taxes. Executive understands and agrees that all payments under this
Agreement will be subject to appropriate tax withholding and other deductions.
To the extent any taxes may be payable by Executive for the benefits provided to
him by this Agreement beyond those withheld by the Company, Executive agrees to
pay them himself and to indemnify and hold the Company and the other entities
released herein harmless for any tax claims or penalties, and associated
attorneys’ fees and costs, resulting from any failure by him to make required
payments. To the extent that any reimbursements payable pursuant to this
Agreement are subject to the provisions of Section 409A of the Code, such
reimbursements shall be paid to Executive no later than December 31st of the
year following the year in which the expense was incurred, the amount of
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, and Executive’s right to reimbursement
under this Agreement will not be subject to liquidation or exchange for another
benefit.

(e)    Sole Separation Benefit. Executive agrees that the payments provided by
Section 2 hereof and this Section 4 are not required under the Company’s

 

S-3



--------------------------------------------------------------------------------

normal policies and procedures and are provided as a severance solely in
connection with this Agreement. Executive acknowledges and agrees that the
payments referenced in Section 2 hereof and this Section 4 constitute adequate
and valuable consideration, in and of themselves, for the promises contained in
this Agreement.

5.    Full Payment. Executive acknowledges that the payment and arrangements
herein shall constitute full and complete satisfaction of any and all amounts
properly due and owing to Executive as a result of his employment with the
Company and the termination thereof.

6.    Executive’s Release of the Company. Executive understands that by agreeing
to the release provided by this Section 6, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.

(a)    On behalf of Executive and Executive’s heirs and assigns, Executive
hereby releases and forever discharges the “Releasees” hereunder, consisting of
the Company, and each of its owners, affiliates, divisions, predecessors,
successors, assigns, agents, directors, officers, partners, employees, and
insurers, and all persons acting by, through, under or in concert with them, or
any of them, of and from any and all manner of action or actions, cause or
causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which Executive now has or may hereafter have
against the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof, including, without
limiting the generality of the foregoing, any Claims arising out of, based upon,
or relating to Executive’s hire, employment, remuneration or resignation by the
Releasees, or any of them, Claims arising under federal, state, or local laws
relating to employment, Claims of any kind that may be brought in any court or
administrative agency, including any Claims arising under the Age Discrimination
in Employment Act (“ADEA”), 29 U.S.C. § 621, et seq.; Title VII of the Civil
Rights Act of 1964, as amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000
et seq.; the Equal Pay Act, 29 U.S.C. § 206(d); the Civil Rights Act of 1866, 42
U.S.C. § 1981; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et
seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.;
the False Claims Act , 31 U.S.C. § 3729 et seq.; the Employee Retirement Income
Security Act, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. § 2101 et seq. the Fair Labor Standards Act, 29
U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002; the California Labor Code;
the employment and civil rights laws of California; Claims for breach of
contract; Claims arising in tort, including, without limitation, Claims of
wrongful dismissal or discharge, discrimination, harassment, retaliation, fraud,
misrepresentation, defamation, libel, infliction of emotional distress,
violation of public policy and/or breach of the implied covenant of good faith
and fair dealing; and Claims for damages or other remedies of any sort,
including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney’s fees.

(b)    Notwithstanding the generality of the foregoing, Executive does not
release the following claims:

(i)    Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

 

S-4



--------------------------------------------------------------------------------

(ii)     Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;

(iii)     Claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of COBRA;

(iv)     Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;

(v)     Claims for indemnification under the Company’s Bylaws, the
Indemnification Agreement entered into between Executive and the Company,
California Labor Code Section 2802 or any other applicable law;

(vi)     Claims for breach of this Agreement; and

(vii)     Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

(c)     In accordance with the Older Workers Benefit Protection Act of 1990,
Executive has been advised of the following:

(i)     Executive has the right to consult with an attorney before signing this
Agreement;

(ii)     Executive has been given at least twenty-one days to consider this
Agreement;

(iii)     Executive has seven days after signing this Agreement to revoke it,
and Executive will not receive the severance benefits provided by Sections 2 and
4 of this Agreement unless and until such seven day period has expired. If
Executive wishes to revoke this Agreement, Executive must deliver notice of
Executive’s revocation in writing, no later than 5:00 p.m. on the seventh day
following Executive’s execution of this Agreement to James Panek, 343 Oyster
Point Boulevard, South San Francisco, CA 94080, fax: (650) 246-6597.

(d)     EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

S-5



--------------------------------------------------------------------------------

7.     Non-Disparagement, Transition, Transfer of Company Property and
Limitations on Service. Executive further agrees that:

(a)     Non-Disparagement. Executive agrees that he shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, shareholders or employees, either
publicly or privately. The Company, on behalf of itself and each of its officers
and directors, agrees that it or they shall not disparage, criticize or defame
Executive, either publicly or privately. In response to any request for
references, the Company will confirm your dates of employment and title but
provide no further information. Nothing in this Section 7(a) shall have
application to (i) any evidence or testimony required by any court, arbitrator
or government agency or (ii) any oral or written reference provided at
Executive’s specific request by an officer or director of the Company to a
prospective employer or other business associate of Executive.

(b)     Transition. Each of the Company and Executive shall use their respective
reasonable efforts to cooperate with each other in good faith to facilitate a
smooth transition of Executive’s duties to other executive(s) of the Company.

(c)     Transfer of Company Property. On or before the end of the Consulting
Period, Executive shall turn over to the Company all files, memoranda, records
and other documents, and any other physical or personal property which are the
property of the Company and which he had in his possession, custody or control
at the time Executive signed this Agreement.

8.     Executive Representations. Executive warrants and represents that (a) he
has not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Agreement and has been paid all compensation, wages, bonuses, commissions
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in this
Agreement, (c) he has no known workplace injuries or occupational diseases and
has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act or any similar state law, (d) the execution,
delivery and performance of this Agreement by the Executive does not and will
not conflict with, breach, violate or cause a default under any agreement,
contract or instrument to which the Executive is a party or any judgment, order
or decree to which the Executive is subject and (e) upon the execution and
delivery of this Agreement by the Company and the Executive, this Agreement will
be a valid and binding obligation of the Executive, enforceable in accordance
with its terms.

9.     No Assignment. Executive warrants and represents that no portion of any
of the matters released herein, and no portion of any recovery or settlement to
which Executive might be entitled, has been assigned or transferred to any other
person, firm or corporation not a party to this Agreement, in any manner,
including by way of subrogation or operation of law or otherwise. If any claim,
action, demand or suit should be made or instituted against the Company or any
affiliate of the Company because of any actual assignment, subrogation or
transfer by Executive, Executive agrees to indemnify and hold harmless the
Company or any affiliate of the Company against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs.

10.     Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of

 

S-6



--------------------------------------------------------------------------------

California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than California.

11.     Miscellaneous. This Agreement and the Confidentiality Agreement
constitute the entire agreement between the parties with regard to the subject
matter hereof. The Company and Executive acknowledge that the termination of the
Executive’s employment with the Company is intended to constitute an involuntary
separation from service for the purposes of Section 409A of the Code, and the
related Department of Treasury regulations. Executive acknowledges that there
are no other agreements, written, oral or implied, and that he may not rely on
any prior negotiations, discussions, representations or agreements. This
Agreement may be modified only in writing, and such writing must be signed by
Executive and the Chief Executive Officer of the Company and recited that it is
intended to modify this Agreement. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

12.     Maintaining Confidential Information. Executive reaffirms his
obligations under Confidentiality Agreement. Executive acknowledges and agrees
that the payments and extended exercisability provided in Sections 2 and 4 shall
be subject to Executive’s continued compliance with Executive’s obligations
under the Confidentiality Agreement.

13.     Beneficiaries. Executive may designate one or more persons or entities
as the primary and/or contingent beneficiaries of any amounts to be received
under this Agreement that are unpaid if Executive dies prior to payment thereof,
which obligation to render payment and other benefits shall survive Executive’s
death, subject to Executive’s material compliance with this Agreement and the
Confidentiality Agreement prior to such death. This designation, and any change
in such designation, must be presented in writing by Executive to the Company.

14.     Executive’s Cooperation. After the Termination Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company during his employment
with the Company (including, without limitation, Executive being available to
the Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s reasonable request to give testimony without
requiring service of a subpoena or other legal process, and turning over to the
Company all relevant Company documents which are or may have come into
Executive’s possession during his employment); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s ability to engage in gainful employment. In the event Executive
provides services to the Company pursuant to this Section 14 after the
Consulting Period ends, Executive shall be compensated, as an independent
contractor, an amount equal to $250 for each hour worked by Executive after such
date that is pre-authorized by the Chief Executive Officer of the Company in
writing. Upon written request accompanied by appropriate documentation, the
Company shall reimburse Executive for any reasonable out-of-pocket expenses
incurred by Executive in fulfilling his obligations under this Section 14.

 

S-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Transition and Separation
Agreement to be duly executed and delivered as of the date indicated next to
their respective signatures below.

DATED: Sept. 14, 2011

 

/s/ Robert Wolfert Robert Wolfert diaDexus, Inc.

DATED: August 24, 2011

 

By:   /s/ Brian E. Ward   Brian E. Ward, Ph.D.   Interim Chief Operating Officer

 

S-8



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE MILESTONES

 

Performance Milestone

  

Performance Milestone

Deadline

[*]

   November 1, 2011

[*]

   November 30, 2011

[*]

   January 1, 2012

[*]

   January 1, 2012

[*]

   January 1, 2012

[*]

   January 1, 2012

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Exhibit A